865 F.2d 269
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Donald BODINE, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 88-1459.
United States Court of Appeals, Federal Circuit.
Dec. 19, 1988.Rehearing Denied Jan. 25, 1989.

Before FRIEDMAN, NIES and ARCHER, Circuit Judges.
PER CURIAM.


1
The order of the United States Claims Court, 14 Cl.Ct. 661 (1988), dismissing appellant's complaint for lack of jurisdiction is affirmed.


2
Appellant's brief is largely an argument that his removal by the Federal Aviation Administration for having participated in the 1981 strike by the Professional Air Traffic Controllers Organization against the government, and the subsequent proceedings contesting that removal before the Merit Systems Protection Board (MSPB), were "criminal in nature."    This argument is totally without merit and forms no basis for reversing the dismissal order of the Claims Court.  Moreover, the MSPB proceeding complained of resulted in a final decision in 1985 upholding appellant's removal, Bodine v. Department of Transp., F.A.A., No. NY075281F082, 16 M.S.P.R. 711 (1985), which was affirmed on appeal to this court, Bodine v. Department of Transp., F.A.A., Appeal No. 85-1004, slip opinion (Fed.Cir. July 12, 1985) (unpublished).  Appellant's other arguments were fully considered by the Claims Court, and we affirm on the basis of the decision of Judge Andewelt, filed April 27, 1988.